Citation Nr: 0200446	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 16, 1992 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities to 
include whether a March 1997 Department of Veterans Affairs 
Regional Office rating decision was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
the veteran's claim must be remanded for additional 
adjudication and correction of procedural defects.  

Review of the records reveals that on September 3, 1985, the 
veteran's original claim for entitlement to a total rating 
due to individual unemployability based upon service-
connected disabilities was received by the RO.  A May 1986 
rating decision denied entitlement to a total rating due to 
individual unemployability based upon service-connected 
disabilities.  The veteran filed a timely appeal.  In an 
October 1987 decision, the Board denied entitlement to a 
total rating due to individual unemployability based upon 
service-connected disabilities.  The veteran was notified of 
this decision and the decision became final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).   

On April 16, 1992, the veteran's claim for entitlement to a 
total rating due to individual unemployability based upon 
service-connected disabilities was received by the RO.  In a 
March 1997 decision, the Board granted entitlement to a total 
rating due to individual unemployability based upon service-
connected disabilities.  In a March 1997 rating decision, the 
RO assigned an effective date of April 16, 1992, the date of 
receipt of the claim, for the veteran's award of a total 
rating based on individual unemployability due to service-
connected disabilities.  The veteran was notified of this 
decision and this decision became final.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  Under 38 
C.F.R. § 3.105(a), previous determinations that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  

In July 1999, the veteran raised the issue of entitlement to 
an earlier effective date for the award of a total rating 
based upon individual unemployability due to service-
connected disabilities.  The veteran argued that the 
effective date for the award should be in 1984 or 1985.  In 
July 1999, the RO construed this claim as a claim to reopen 
and advised the veteran to submit new and material evidence.  
In a December 1999 rating decision, the RO reopened the claim 
and adjudicated the issue of entitlement to an earlier 
effective date for the award of the total rating due to 
individual unemployability.  The RO denied this claim.  The 
veteran was notified of the decision in January 2000.  He 
filed a timely notice of disagreement.  In the notice of 
disagreement, the veteran stated that he was appealing "the 
D.V.A. decision made on effective date of April 1992 of 
individual unemployability."  A statement of the case was 
issued.  

The Board finds that the veteran's claim on appeal is a claim 
for an earlier effective date for the award of a total rating 
due to individual unemployability, to include a claim for 
revision of the March 1997 rating decision on the basis of 
CUE.  Cf. Crippen v. Brown, 9 Vet. App. 413, 420 (1996) 
(appellant reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions); Dinsay v. Brown, 9 Vet. App. 79, 87-88 
(1996) (claim for an earlier effective date was claim of CUE 
in final RO decision disallowing claim); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) (to be awarded earlier effective 
date, veteran must show CUE in RO decision disallowing higher 
rating).  

Accordingly, the issue on appeal has been rephrased as 
entitlement to an effective date earlier than April 16, 1992 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities to 
include whether a March 1997 rating decision was clearly and 
unmistakably erroneous.   

The RO has adjudicated the issue of whether the veteran was 
entitled to an effective date earlier than April 16, 1992 for 
the award of the total rating due to individual 
unemployability.  However, the RO did not adjudicate whether 
the March 1997 rating decision was clearly and unmistakably 
erroneous.  The RO also did not notify the veteran of the 
laws and regulations pertinent to CUE claims.  The Board 
cannot determine such matters in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Because the RO has 
not yet considered the veteran's CUE claim on the merits and 
because it has not notified the veteran of the pertinent law 
and regulations, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the merits at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, this claim must be remanded to the RO for 
adjudication and correction of the procedural defects. 

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
specifically provides that VA's statutory duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West Supp 2001).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000. 

The Board finds that the RO should notify the veteran of the 
VCAA and ensure that all notification and development action 
required by the VCAA has been completed. 

Lastly, the Board notes that the veteran has alleged error in 
the October 1987 Board decision and he filed a Motion for 
Reconsideration of the October 1987 Board decision in June 
2001.  In October 2001, the Board denied the Motion for 
Reconsideration.  The Board notes that under 38 C.F.R. 
§ 20.1404(e) (2001), a Motion for Reconsideration under 
38 C.F.R. § 20.1000 will not be considered as a motion for 
revision of a Board decision on the basis of CUE.  Thus, the 
Board finds that the veteran has not raised the matter of CUE 
in the October 1987 Board decision.  See 38 U.S.C.A. § 7111 
(West Supp. 2001).  

Accordingly, this case is REMANDED for the following: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  The RO should adjudicate the claim of 
whether the March 1997 rating decision 
which assigned an effective date of April 
16, 1992 for the grant of a total rating 
based on individual unemployability due 
to service-connected disabilities should 
be reversed or amended on the basis of 
CUE.  If the benefits sought on appeal 
remain denied, the RO should provide the 
veteran and his representative with a 
statement of the case, which includes the 
laws and regulations pertinent to CUE 
claims.  The veteran should be advised to 
submit a VA Form 9 with regard to this 
matter within 60 days in order to perfect 
his appeal and to obtain appellate review 
of this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


